PATTERSON, Chief Justice,
for the Court:
In the Circuit Court of Oktibbeha County, Mississippi, Ira Joe Henry was tried and convicted of the crime of possession of marijuana in an amount greater than one ounce and less than one kilogram. Henry was sentenced to three years in the Mississippi Department of Corrections and fined $1,000.00.
Henry’s principal assignment of error in his appeal concerns the admission of evidence arising from the stop and search of the automobile in which he was a passenger. It is the opinion of this Court that the issue is controlled by Tucker v. State, No. 52,827, 403 So.2d 1271 (Miss.Sup.Ct. September 16, 1981), and Tucker v. State, No. 52,829, 403 So.2d 1274 (Miss.Sup.Ct. September 16, 1981), cases arising out of the same circumstances as the present case.
We find that Henry’s additional assignment of error does not merit discussion. Therefore, this cause is affirmed.
AFFIRMED.
SMITH and ROBERTSON, P. JJ., and SUGG, WALKER, BROOM, LEE, BOWLING and HAWKINS, JJ., concur.